DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5-7, 11, and 13-14 as filed 11/19/2021 are the current claims hereby under examination. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
In claim 1, please change “a sensory unit comprising one or more input pressure sensors that measure pressure, and one or more output devices; and” to read “a sensory unit comprising one or more input pressure sensors that measure pressure, and one or more output devices; [[and]]”. Only one “and” should be included in the list of limitations and is already present between the transceiving unit and the power source.
In claim 1, please change “a transceiving unit comprising at least on  transceiver” to read “a transceiving unit comprising at least [[on]] one transceiver.” 
In claims 1 and 13, please change instances of “the one or more input sensors” to read “the one or more input pressure sensors”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, and 10-11 of U.S. Patent No. 11207001 in view of Jacobsen (US 20080216593 A1). 
Instant application: 17/530,934
US 11207001 B2
Claim 1:
a processing unit comprising one or more processors
a sensory unit comprising one or more input pressure sensors that measure pressure, and 
one or more output devices
a transceiving unit comprising at least on transceiver and at least one receiver
a power source
wherein the one or more input pressure sensors are configured to be positioned on a dorsal surface of a foot or ankle of a wearer so that it is next to a preselected area of skin on the foot or ankle of the wearer when the device is worn
wherein each of the one or more output devices is configured to be positioned so that it is next to a preselected area of skin on a thigh of the wearer when the device is worn
wherein the one or more output devices are configured to be positioned within a foot-shaped area on the thigh of the wearer and a position of each of the one or more output devices in the foot-shaped area correlates a position of one of the at least one input pressure sensors
wherein the power source, the one or more input sensors, the one or more processors, and the one or more output devices are interconnected so that power from the power source is delivered to the one or more input sensors, the one or more processors, and the one or more output devices
wherein the processing unit, the sensory unit and the transceiving unit are configured so that signals received by the one or more input sensors are delivered to the processor and subsequently delivered to the one or more output devices output
wherein at least one of the input pressure sensors outputs a signal and the processor determines if a puncture or laceration has occurred
Claim 1:
one or more processors
one or more input pressure sensors that measure pressure
one or more output devices
–
a power source
wherein the one or more input pressure sensors are configured to be positioned on a dorsal surface of a foot or ankle of a wearer so that it is next to a preselected area of skin on the foot or ankle of the wearer when the device is worn
wherein each of the one or more output devices is configured to be positioned so that it is next to a preselected area of skin on a thigh of the wearer when the device is worn

wherein the one or more output devices are configured to be positioned within a foot-shaped area on the thigh of the wearer and a position of each of the one or more output devices in the foot-shaped area correlates with a position of one of the at least one input pressure sensors
wherein the power source, the one or more input sensors, the one or more processors, and the one or more output devices are interconnected so that power is delivered to the one or more input sensors, the one or more processors, and the one or more output devices
signals received by the one or more input sensors are delivered to the processor and subsequently delivered to the one or more output devices
wherein at least one of the input pressure sensors outputs a signal and the processor determines if a puncture or laceration has occurred

Claim 5: 
comprising at least one input pressure sensor configured to be positioned adjacent to a surface innervated by the saphenous nerve
Claim 3:
at least one input pressure sensor configured to be positioned adjacent to a surface innervated by the saphenous nerve
Claim 6: 
comprising at least one input pressure sensor configured to be positioned adjacent to a surface innervated by the sural nerve
Claim 4:
at least one input pressure sensor configured to be positioned adjacent to a surface innervated by the sural nerve
Claim 7:
wherein the one or more input pressure sensors are configured to be positioned adjacent to skin surfaces innervated by the medial plantar nerve, the lateral plantar nerve, the saphenous nerve, the sural nerve and the tibial nerve
Claim 5:
wherein the one or more input pressure sensors are configured to be positioned adjacent to skin surfaces innervated by the medial plantar nerve, the lateral plantar nerve, the saphenous nerve, the sural nerve and the tibial nerve
Claim 11:
at least one input sensor that detects conductance
Claim 8:
at least one input sensor that detects conductance
Claim 13:
wherein at least one of the one or more input sensors detects a foot position and wherein at least one of the one or more output devices produces an audible alarm or a visible signal when the foot position is not level, not fully supported by a surface, or is otherwise abnormal
Claim 10:
wherein at least one of the one or more input sensors detects a foot position and wherein at least one of the one or more output devices produces an audible alarm or a visible signal when the foot position is not level, not fully supported by a surface, or is otherwise abnormal
Claim 14:
wherein the at least one of the one or more output devices are configured to provide a vibration or other tactile signal to the skin on the thigh
Claim 11:
wherein the at least one of the one or more output devices are configured to provide a vibration or other tactile signal to the skin on the thigh.


	As described in the table provided above, claims 1-17 of US 11207001 B2 disclose all the limitations of the instant application except the transceiving unit comprising at least one transceiver and at least one receiver and that the transcieving unit is configured so that signals received by the one or more input sensors are delivered to the processor and subsequently delivered to the one or more output devices. However, the claims of US 11207001 B2 describe configuring the different claim limitations such that signals received by the input sensors are delivered to the output devices. Jacobsen teaches a related system wherein input devices and output devices are configured to send data using a transceiver and a receiver as is well-known in the art ([0043], receivers, transmitters, logic circuitry, processors, storage devices, filters, and/or signal generators, etc., to operate the gait toe-off promoting device 10, as commonly known in the art… The transceiver 66 may be any known in the art capable of operating with the selected type of sensor). It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to include a transceiving unit including a transceiver and receiver into a system including input sensors connected to output devices to allow for data to be and additionally signals to be transmitted using known structures and methods in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        




/RENE T TOWA/Primary Examiner, Art Unit 3791